DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 9/20/2021, claims 1, 6, 7, 9, 10, 14-18, and 20 have been amended. The currently pending claims considered below are claim 1-20.

Terminal Disclaimer
The terminal disclaimer filed 9/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,545,975, has been reviewed and is accepted. The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Primke et al. (US Publication 2016/0098493 A1) and Fuller (US Patent 9,201,924 B1) teach analogous art to the instant application, that of data filtering. Primke more specifically teaches a method of visually constructing queries based on filters. Fuller more specifically teaches selecting an order to apply filters and sorting filters for a query plan. However, after careful consideration of the claim 
The feature of generating a reduced dataset is disclosed in claim 1, that recites “receiving, from the second client device, a request to apply the sequenced filter template to the dataset according to a selected refinement to the sequenced filter template, in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template according to the selected refinement, yielding the reduced dataset,”, and similarly in claims 18 and 20. Consequently, independent claims 1, 18, and 20 and dependent claims 2-17 and 19 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bordawekar (US Publication 2015/0363465 A1)
Chaudhuri (US Publication 2010/0235347 A1)
Graham (US Patent 10,318,491 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168